DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
This office action is in response to communication received on 05/31/2022. The response presented amendment to claims 1 and 8. Claims 1-17 are pending.
Prior Art Relied Upon
The following is a list of prior art references relied upon in this office action

Patent /Citation
Patentee/Author
Substantiating Claims for Hair Care Products personal care.pdf.
M. Brandt et al. hereinafter M. Brandt
WO 2014117907 A1
FAWCETT et al. hereinafter FAWCETT
H09131689
HATASE

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over M. Brandt, FAWCETT and HATASE.

    PNG
    media_image1.png
    294
    589
    media_image1.png
    Greyscale

With respect to claim 1, M. Brandt discloses a method for assessing the state of hair (Fig. 1 illustrates measurement of combability of hair tresses) by: 
engaging a first end (clamp) of hair fibres (hair tresses) with a holder (combing element) so that an opposite, second end of said hair fibres hangs free (As illustrated in Fig. 1-a, the second end of hair tresses hangs free); and 
applying sufficient force to the first end of the hair fibres such that the hair fibres at the second end are pulled across the holder (page 20 under combing force section discloses pre-wetted tresses with defined water content are mounted in a comb element. With a slow constant movement, the instrument pulls the tress across the combing element as illustrated in Fig. 1 a), 
wherein the force is in an upwards direction (as illustrated in Fig. 1 and disclosed in page 20 the instrument vertically pulls the tress across the combing element); recording the force applied to the hair fibres; and comparing the force applied to the hair fibres with the force applied to other hair fibres required to achieve the same or comparable result (Brandt in page 20 under Combing Forces discloses continuously storing combing forces and comparing the result).
M. Brandt discloses all the claimed invention except explicitly disclosing releasably engaging the hair tresses in to the instrument.
FAWCETT, related to a method for assessing the state of hair fibre, in the description section discloses a method for assessing the state of hair by releasably engaging a first end of hair fibres with a holder so that an opposite, second end of said hair fibres hangs free.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of M. Brandt with the teachings of FAWCETT so that the hair tresses of  M. Brandt’s invention releasably engages with the instrument as disclosed in FAWCETT’s invention for the predicable benefit of measuring the force required to pull different hair tresses from the holder.  
 M. Brandt discloses with a slow constant movement, the instrument pulls the tress across the combing element. Furthermore, FAWCETT discloses applying sufficient force to the second end of the hair fibres such that the hair fibres at the first end are pulled from the holder. Thus, M. Brandt and FAWCETT separately or in combination disclose applying force to one end of the hair tresses. However, The combination is silent about the upward force is applied by action of an encapsulated gas having a density of less than that of air.
HATASE from the area of  robot test assisting device in paragraph [0007] discloses gas such as hydrogen and helium supplied to a balloon 4 to pull robot 1 against the gravitational force.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of M. Brandt with the teachings of HATASE so that the first end of hair tresses of M. Brandt can be held by a balloon as disclosed in HATASE invention instead of a clamp as illustrated for the predicable benefit of evaluating the state of hair tresses by a constant force in order to demonstrate the condition of hair tresses.
With respect to claim 2, M. Brandt, FAWCETT and HATASE disclose the method according to claim 1 above. M. Brandt further discloses the hair is dry (page 20 under combing-out force discloses dry hair).
With respect to claim 3, M. Brandt, FAWCETT and HATASE disclose the method according to claim 1 above. M. Brandt further discloses the hair is treated with a conditioning composition prior to engaging the first end of hair fibres to the holder (page 21 under hair shine-gloss discloses the biophysical measurements of combing forces on conditioned hair tresses).  
With respect to claim 4, M. Brandt, FAWCETT and HATASE disclose the method according to claim 3 above. M. Brandt further discloses the composition is a rinse-off conditioning composition (page 21 under volume discloses rinsing).  
With respect to claim 5, M. Brandt, FAWCETT and HATASE disclose the method for measuring or demonstrating the conditioning efficacy of a conditioning composition by performing the method of claim 3 above. M. Brandt further discloses measuring the force required to pull the first end  from the holder (page 20 under combing forces section discloses measurements of combing forces on hair tresses).  
With respect to claim 6, M. Brandt, FAWCETT and HATASE disclose the method for measuring or demonstrating the conditioning efficacy of a conditioning composition by performing the method of claim 3 above. M. Brandt further discloses a method for comparing or demonstrating the conditioning efficacy of at least two conditioning compositions on each set of the treated hair samples (page 20 under combing forces discloses this method determines the efficacy and conditioning properties of rinse-off products by measurement of wet combing forces on hair tresses. Furthermore, Fig. 1 illustrates dry hair and treated hair  were evaluated with products A,B,C (equivalent to comparing condition efficacy of at least two conditioning compositions).  
With respect to claim 7, M. Brandt, FAWCETT and HATASE disclose the method according to claim 3 above. FAWCETT discloses the method is conducted simultaneously on each of the treated hair samples (description section discloses the method of comparing the conditioning efficacy of at least two conditioning compositions is conducted simultaneously on the treated hair samples).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of M. Brandt with the teachings of FAWCETT so that the hair tresses assessment of M. Brandt is conducted simultaneously on each of the treated hair samples as disclosed in FAWCETT’s invention for the predicable benefit of comparing the conditioning efficacy of the treated hair samples.  
With respect to claim 8, M. Brandt, FAWCETT and HATASE disclose the method according to claim 1 above. M. Brandt further discloses capturing one or more images of the force and hair and storing and/or transmitting the images (Fig. 4 illustrates a camera used for image analysis).  
With respect to claim 9, M. Brandt, FAWCETT and HATASE disclose the method according to claim 8 above. M. Brandt further discloses the image(s) is displayed on one or more visible display units (page 21 under volume section discloses multiple pictures of the shadow-outline of a rotating hair tress are taken in front of a light source).  
With respect to claim 10, M. Brandt, FAWCETT and HATASE disclose the method according to claim 9 above. M. Brandt  further discloses the display unit is a screen (at least Fig. 4b illustrates display of test result).  
With respect to claim 11, M. Brandt, FAWCETT and HATASE disclose the method according to claim 1 above. M. Brandt further discloses the holder comprises bristles or tines (Fig. 1 illustrates comb).  
With respect to claim 12, M. Brandt, FAWCETT and HATASE disclose the method according to claim 1 above. M. Brandt further discloses the force is applied in a direction away from the holder (as illustrated in Fig. 1 and disclosed in page 20 the instrument vertically pulls the tress across the combing element).  
With respect to claims 13 and 14, M. Brandt, FAWCETT and HATASE disclose the method according to claim 1 above. The combination of M. Brandt and FAWCETT is silent about the encapsulated gas is selected from the group consisting of water vapour, hot air, methane, helium, and hydrogen.  
HATASE from the area of  robot test assisting device in paragraph [0007] discloses gas such as hydrogen and helium supplied to a balloon 4.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of M. Brandt with the teachings of HATASE so that the first end of hair tresses of M. Brandt can be held by a balloon as disclosed in HATASE invention instead of a clamp for the predicable benefit of evaluating the state of hair tresses by a constant force in order to demonstrate the condition of hair tresses.
With respect to claims 15 and 16, M. Brandt, FAWCETT and HATASE disclose the method according to claim 1 above. M. Brandt is silent about the force is the minimum force required to pull all the fibres from the holder within a period from 5 seconds to two minutes from the first application of force.  
FAWCETT further discloses the force applied to the hair is the minimum force required to pull all the fibres from the holder within a minimum period of one minute from first application of force. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of M. Brandt with the teachings of FAWCETT so that the force applied to the hair tresses is the minimum force required to pull all the fibres from the holder within a minimum period of one minute from first application of force as disclosed in FAWCETT’s invention for the predicable benefit of assessing the state of the hair, more preferably, the state of tanglement of the hair fibres.           
With respect to claims 17, M. Brandt, FAWCETT and HATASE disclose the method according to claim 1 above. M. Brandt further discloses the hair fibres are in the form of hair switches (Fig. 1 illustrates  single hair switch and Fig. 5 illustrates four hair switches).
         Response to Arguments
Applicant’s arguments, see pages 5-8, filed 05/31/2022, with respect to claim objection and claim rejection under 35 USC § 112 have been fully considered and are persuasive. The claim objection and rejection under 35 USC § 112 of 03/03/202 has been withdrawn. 
Applicant's arguments with respect to claim rejection under 35 USC § 103 have been fully considered but they are not persuasive.
Applicant argues that “…a skilled person, reading Brandt et al., would not, therefore, apply encapsulated gas having lower density than air, because it would not be possible to keep a constant movement as taught in Brandt et al. Instead, the present claims rely on the speed of the hair through the holder at a constant force, which is not taught, disclosed, or suggested by Brandt et al….” 
The examiner respectfully disagrees. Brandt invention discloses releasably engaging a first end of hair fibers with a holder such that an opposite second end of the hair fibers is free to hang, mounting the hair tress in a comb, moving the instrument slowly, pulling the tress through a combing element, continuously recording the combing force. As can be seen from Figure 1, dry hair and treated hair are evaluated using products, whereby the direction of the force is in an upward direction. 
Furthermore, FAWCETT discloses the assessing the state of hair by releasably engaging a first end of hair fibres with a holder so that an opposite, second end of said hair fibres hangs free and applying sufficient force to the second end of the hair fibres such that the hair fibres at the first end are pulled from the holder. Accordingly, Brandt separately or in combination with FAWCETT discloses the alleged limitation of “applying sufficient force to the first end of the hair fibres such that the hair fibres at the second end are pulled across the holder, wherein the force is in an upwards direction and applied by action of an encapsulated gas having a density of less than that of air”
Brandt separately or in combination is silent about the force is in an upwards direction and applied by action of an encapsulated gas having a density of less than that of air. 
In the instant invention, the use of a balloon is to provide a force in an upward direction. Since, Brandt and FAWCETT discloses applying sufficient force to the first end of the hair fibres such that the hair fibres at the second end are pulled across the holder. Accordingly, it would have been obvious to substitute Brandt tress holder with HATASE hydrogen balloon in order to pull  the hair tress against the gravitational force. Accordingly, the alleged limitations are disclosed by M. Brandt, FAWCETT and HATASE.
With respect to the new limitations “recording the force applied to the hair fibres (3); and comparing the force applied to the hair fibres with the force applied to other hair fibres required to achieve the same or comparable result” Brandt in page 20 under Combing Forces discloses continuously storing combing forces and comparing the result. Accordingly, the new limitation is obvious over M. Brandt.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                                                                                              	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEDEON M KIDANU/Examiner, Art Unit 2861     

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861